EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 (Amend)  4. The method of claim 1, wherein the coupling matrices  are representative of resonant center frequencies and resonator cross couplings.

 This change is consistent  with the language of claim 15.  

The following is an examiner’s statement of reasons for allowance: With regards to claims 1-10, the prior art does not disclose or fairly teach the specific method with emphasis on extracting eigenvalues for the coupling matrix of the target device and a first set of eigenvalues for the coupling matrix of the DUT, where the eigenvalues of the target device are different than the first set of eigenvalues of the DUT; tuning the DUT with a material removal source; measuring a second set of eigenvalues of the DUT, where the second set of eigenvalues is different from the first set of eigenvalues of the DUT; calculating a tune path for iterative convergence of the second or a subsequent set of eigenvalues of the DUT with the eigenvalues of the target device; and observing the iterative convergence of the DUT and the target device.   With regards to claims 11-20, the prior art does not disclose or fairly teach the specific system configuration  with emphasis on a processor, operably coupled to the non-transitory memory, configured to execute the instructions including: measuring a frequency response of a target device and the DUT; computing a coupling matrix for the target device and a coupling matrix for the DUT; extracting eigenvalues for the coupling matrix of the target device and a first set of eigenvalues for the coupling matrix of the DUT, where the eigenvalues of the target device are different than the first set of eigenvalues of the DUT; positioning the material removal source to a first location of the DUT; tuning the DUT with the material removal source; measuring a second set of eigenvalues of the DUT; and observing an iterative convergence of the DUT and the target device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln  Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 19, 2022
 /K.E.G/ Examiner, Art Unit 2843                                                                                                                                                                                                       
/Stephen E. Jones/Primary Examiner, Art Unit 2843